DETAILED ACTION
This Office Action is in response for Application # 17/126,264 filed on December 18, 2020 in which claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
Claims 1-20 are pending, of which claims 1-20 are rejected under 35 U.S.C. 103.

Claim Objections
Claim 12 is  objected to because of the following informalities: The claim ended with a “;” semicolon rather than with a “.” period.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ferrydiansyah et al. US 2018/0052824 A1 (hereinafter ‘Ferrydiansyah’) in view of Yandex Royzner US 2017/0061021 A1 (hereinafter ‘Royzner’). 

As per claim 1, Ferrydiansyah disclose, An apparatus (Ferrydiansyah: Paragraph 0017: disclose personal computers, which is equated to apparatus) comprising: 
a memory (Ferrydiansyah: Paragraph 0090: disclose system memory); and 
a processor operatively coupled to the memory (Ferrydiansyah: Paragraph 0090: disclose a processing unit), the processor configured to provide an indication of a natural language query to a machine learning model such that the machine learning model (Ferrydiansyah: paragraph 0026: disclose natural language data input received from user to be processed by machine learning component ‘model’. Examiner machine learning component processing natural language query from user as an indication)  provides a general term and a specific term based on the natural language query (Ferrydiansyah: paragraph 0026: disclose terms in the natural language query where “Paul Walker” is a specific term and “tribute” and “song” as general terms); 
the processor configured to execute at least one predetermined search engine based on the general term to generate a set of search results (Ferrydiansyah: paragraph 0035: disclose search engine return search results and examiner argues that the Search Engine is implied predetermined search engine since the prior art teaches about only one single Search Engine. Examiner would discuss about general term being search terms in the query in secondary art below).
It is noted, however, Ferrydiansyah did not specifically detail the aspects of
the processor configured to execute at least one predetermined search engine based on the general term to generate a set of search results;
the processor configured to identify a plurality of query terms associated with the specific term and based on a word embedding; 
the processor configured to identify relevant parts in each search result from the set of search results based on the plurality of query terms; the processor configured to assign an indication of likelihood of relevance of each search result from the set of search results to the specific term based on the relevant parts in that search result; and
the processor configured to select a search result from the set of search results based on the indication of likelihood of relevance of the search result as recited in claim 1.
On the other hand, Royzner achieved the aforementioned limitations by providing mechanisms of
the processor configured to execute at least one predetermined search engine based on the general term to generate a set of search results (Royzner: paragraph 0015: disclose user-specific and user-nonspecific features. Examiner equates general term as user-nonspecific feature and paragraph 0023: disclose user-nonspecific feature is used as a first input parameter for the prediction ‘search’ module training);
the processor configured to identify a plurality of query terms associated with the specific term and based on a word embedding (Royzner: paragraph 0037: disclose user-specific feature is used as a second input parameter for the prediction module training and paragraph 0151: disclose user-specific features are obtained from user search logs associated with user interactions. Examiner equated getting user-specific feature to word embedding); 
the processor configured to identify relevant parts in each search result from the set of search results based on the plurality of query terms (Royzner: paragraph 0086: disclose recommendation interface is presented overview of recommended items); 
the processor configured to assign an indication of likelihood of relevance of each search result from the set of search results to the specific term based on the relevant parts in that search result (Royzner: paragraph 0181: disclose potentially recommendation content items can utilize user-specific features); and
the processor configured to select a search result from the set of search results based on the indication of likelihood of relevance of the search result (Royzner: paragraph 0087: disclose highlighted recommended item which can be the most relevant/interesting recommended item for the user).
Ferrydiansyah and Royzner are analogous art because they are from the “same field of endeavor” and both from the same “problem-solving area”. Namely, they are both from the field of “Searching Systems”.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the systems of Ferrydiansyah and Royzner because they are both directed to searching systems and both are from the same field of endeavor. The skilled person would therefore regard it as a normal option to include the restriction features of Royzner with the method described by Ferrydiansyah in order to solve the problem posed.
The motivation for doing so would have been to allow for discovering and/or recommending content that the user may not be expressly interested in searching for. In a sense, such systems recommend content to the user without an express search request based on explicit or implicit interests of the user (Royzner: paragraph 0006).
Therefore, it would have been obvious to combine Royzner with Ferrydiansyah to obtain the invention as specified in instant claim 1.
 
As per claim 2, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Ferrydiansyah disclose, wherein the processor is configured to: receive a plurality of natural language queries (Ferrydiansyah: paragraph 0026: disclose natural language data input received from user to be processed by machine learning component ‘model’. Examiner machine learning component processing natural language query from user as an indication), each natural language query associated with a set of query terms; and train the machine learning model based on the plurality of natural language queries and the set of terms (Ferrydiansyah: paragraph 0026: disclose terms in the natural language query where “Paul Walker” is a specific term and “tribute” and “song” as general terms).

As per claim 3, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Ferrydiansyah disclose, wherein the machine learning model includes part of speech (POS) tagging (Ferrydiansyah: paragraph 0026: disclose machine learning component. Examiner equates the claimed machine learning model to machine learning component).

As per claim 4, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Ferrydiansyah disclose, wherein the processor is configured to: generate the word embedding based on at least one of a domain-specific corpus or a language-specific corpus (Ferrydiansyah: paragraph 0026: disclose the natural language query are in English, which examiner equates to language-specific corpus).

As per claim 5, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Ferrydiansyah disclose, wherein the word embedding is generated by a compute device different from the processor and is stored in the memory (Ferrydiansyah: Fig 1 Element 102: disclose a computing device different from Element 132 and stored in Element 110).

As per claim 6, Ferrydiansyah disclose, A method, comprising: 
receiving a plurality of natural language queries (Ferrydiansyah: Ferrydiansyah: paragraph 0026: disclose natural language data query received from user. Examiner understands that the claim recites ‘queries’, which would be discussed in the secondary art below), each natural language query from the plurality of natural language queries corresponding to at least one query term from a plurality of query terms (Ferrydiansyah: paragraph 0026: disclose terms in the natural language query where “Paul Walker” is a specific term and “tribute” and “song” as query terms); 
providing an indication of a natural language query as an input to the machine learning model such that the machine learning model provides an indication of at least one query term (Ferrydiansyah: paragraph 0026: disclose natural language data input received from user to be processed by machine learning component ‘model’. Examiner machine learning component processing natural language query from user as an indication); 
executing at least one predetermined search engine to generate at least one search result based on the indication of the at least one query term (Ferrydiansyah: paragraph 0035: disclose search engine return search results and examiner argues that the Search Engine is implied predetermined search engine since the prior art teaches about only one single Search Engine); and 
extracting a relevant part from the at least one search result to generate at least one formatted search result (Ferrydiansyah: Fig. 5 Element 504: disclose generated response to the user query which is formatted).
It is noted, however, Ferrydiansyah did not specifically detail the aspects of
plurality queries; 
defining training data including the plurality of natural language queries and the plurality of query terms; 
training a machine learning model based on the training data as recited in claim 6.
On the other hand, Royzner achieved the aforementioned limitations by providing mechanisms of
plurality queries (Royzner: paragraph 0151: disclose user search logs implies that the prior art is considering plurality queries);
defining training data including the plurality of natural language queries and the plurality of query terms (Royzner: paragraph 0015: disclose training for each event taken from the prior history of each user); 
training a machine learning model based on the training data (Royzner: paragraph 0018: disclose utilizing machine learning algorithms based on user-nonspecific features). 

As per claim 7, most of the limitations of this claim have been noted in the rejection of claim 6 above. In addition, Ferrydiansyah disclose, presenting the at least one formatted search result; performing text-to-speech processing on the at least one formatted search result to generate at least one audio message; and presenting the at least one audio message (Ferrydiansyah: paragraph 0030: Fig. 202: disclose a Digital Assistant is known to have audio output and disclose audio output to the remote speaker).

As per claim 8, most of the limitations of this claim have been noted in the rejection of claim 6 above. In addition, Ferrydiansyah disclose, wherein the at least one formatted search result includes at least one of a text, an image, a table, an audio message, or a video (Ferrydiansyah: Fig. 5 Element 504: disclose a search result as text formatted).

As per claim 9, most of the limitations of this claim have been noted in the rejection of claim 6 above. In addition, Ferrydiansyah disclose, wherein the machine learning model includes part of speech (POS) tagging (Ferrydiansyah: paragraph 0026: disclose machine learning component. Examiner equates the claimed machine learning model to machine learning component).

As per claim 10, Ferrydiansyah disclose, A non-transitory processor-readable medium storing (Ferrydiansyah: paragraph 0094: disclose non-removable computer storage media) code representing instructions to be executed by a processor, the instructions comprising code to cause the processor to: 
receive a natural language query (Ferrydiansyah: paragraph 0026: disclose natural language data input received from user); 
classify the natural language query into a query category from a set of possible query categories (Ferrydiansyah: paragraph 0026: disclose identifying ‘category’ the natural language query in song categories and also examiner would discuss this limitation further in secondary art below); 
input the natural language query to a machine learning model such that the machine learning model provides a set of query terms based on the natural language query and the query category (Ferrydiansyah: paragraph 0026: disclose natural language data input received from user to be processed by machine learning component ‘model’. Examiner machine learning component processing natural language query from user as an indication and “song” being the category); 
execute a predetermined search engine based on the set of query terms to generate a set of search results (Ferrydiansyah: paragraph 0035: disclose search engine return search results and examiner argues that the Search Engine is implied predetermined search engine since the prior art teaches about only one single Search Engine);
retrieve a set of plain text from the set of search results (Ferrydiansyah: paragraph 0026: disclose natural language data input received from user is similar to plain text from the search result); 
identify a relevant part from the set of plain text based on the set of query terms (Ferrydiansyah: paragraph 0026: disclose terms in the natural language query where “Paul Walker” is a specific term and “tribute” and “song” as general terms); and 
transform the relevant part as a natural language response to the natural language query (Ferrydiansyah: Fig. 5 Element 504: disclose natural language query).
It is noted, however, Ferrydiansyah did not specifically detail the aspects of
query category as recited in claim 10.
On the other hand, Royzner achieved the aforementioned limitations by providing mechanisms of
 query category (Royzner: paragraph 0017: disclose split ‘classify’ into two categories which are user-specific and user-nonspecific features).

As per claim 11, most of the limitations of this claim have been noted in the rejection of claim 10 above. In addition, Ferrydiansyah disclose, execute an auxiliary search engine to identify at least one of a set of images, a set of audio messages, or a set of videos based on the set of query terms; and retrieve at least one of a relevant image from the set of images, a relevant audio message from the set of audio messages, or a relevant video from the set of videos (Ferrydiansyah: paragraph 0016: disclose natural language data can be textual or spoken user input and paragraph 0027: disclose specific dong from the selected streaming account, which is relevant audio messages is equated to audio song).

As per claim 12, most of the limitations of this claim have been noted in the rejection of claim 10 above. In addition, Ferrydiansyah disclose, determine an accuracy of the natural language response to the natural language query; and train the machine learning model based on the natural language query, the query category, the set of query terms, the natural language response, and the accuracy of the natural language response (Ferrydiansyah: paragraph 0026: disclose natural language data input received from user to be processed by machine learning component ‘model’. Examiner machine learning component processing natural language query from user as an indication);

As per claim 13, most of the limitations of this claim have been noted in the rejection of claim 10 above. In addition, Ferrydiansyah disclose, wherein the set of possible query categories includes single-term queries and multi-term queries (Ferrydiansyah: paragraph 0051: disclose “play song” and “Green Day”).

As per claim 14, most of the limitations of this claim have been noted in the rejection of claim 10 above. In addition, Ferrydiansyah disclose, wherein the set of plain text is extracted from hypertext markup language (HTML) content of webpages, HTML files, rich-text formatted files, portable document format (PDF) files, word processing documents, emails, e-books, or images of text (Ferrydiansyah: Fig. 5 Element 504 and paragraph 0016: disclose unstructured data contain text, numbers, dates or sounds).

As per claim 15, most of the limitations of this claim have been noted in the rejection of claim 10 above. In addition, Ferrydiansyah disclose, wherein the natural language query is a first natural language query, the query category is a first query category, the set of query terms is a first set of query terms, the set of search results is a first set of search results, the set of plain text is a first set of plain text, the relevant part is a first relevant part, and the natural language response is a first natural language response, the code further comprising code to cause the processor to: identify a set of key terms from the first set of search results; transform the set of key terms to a set of potential natural language queries; select a second natural language query from the set of potential natural language queries; classify the second natural language query into a second query category from the set of possible query categories; input the second natural language query to the machine learning model such that the machine learning model provides a second set of query terms based on the second natural language query and the second query category; execute the predetermined search engine based on the second set of query terms to generate a second set of search results; retrieve a second set of plain text from the second set of search results; identify a second relevant part from the second set of plain text based on the second set of query terms; and transform the second relevant part as a second natural language response to the second natural language query (Ferrydiansyah: paragraph 0026: disclose terms in the natural language query where “Paul Walker” is a specific term and “tribute” and “song” as general terms and paragraph 0026: disclose natural language data input received from user to be processed by machine learning component ‘model’. Examiner machine learning component processing natural language query from user as an indication and paragraph 0035: disclose search engine return search results and examiner argues that the Search Engine is implied predetermined search engine since the prior art teaches about only one single Search Engine).

As per claim 16, most of the limitations of this claim have been noted in the rejection of claim 10 above. In addition, Ferrydiansyah disclose, retrieve at least one of a history of natural language queries, a history of query terms, or a history of natural language responses; identify a set of relevant natural language queries based on the at least one of the history of natural language queries, the history of query terms, or the history of natural language responses; and select a second natural language query from the set of relevant natural language queries, the code to cause the processor to input includes code to cause the processor to input the second natural language query to the machine learning model (Ferrydiansyah: paragraph 0026: disclose terms in the natural language query where “Paul Walker” is a specific term and “tribute” and “song” as general terms and paragraph 0026: disclose natural language data input received from user to be processed by machine learning component ‘model’. Examiner machine learning component processing natural language query from user as an indication and paragraph 0035: disclose search engine return search results and examiner argues that the Search Engine is implied predetermined search engine since the prior art teaches about only one single Search Engine).
It is noted, however, Ferrydiansyah did not specifically detail the aspects of
history of query terms as recited in claim 16.
On the other hand, Royzner achieved the aforementioned limitations by providing mechanisms of
history of query terms (Royzner: paragraph 0015: disclose history of the user and paragraph 0020: disclose using history of all the users).

As per claim 17, most of the limitations of this claim have been noted in the rejection of claim 10 above. In addition, Ferrydiansyah disclose, retrieve a set of contextual information about a user; identify a set of contextual natural language queries based on the set of contextual information; and select a second natural language query from the set of contextual natural language queries, the code to cause the processor to input includes code to cause the processor to input the second natural language query to the machine learning model (Ferrydiansyah: paragraph 0013: disclose providing contextual queries).

As per claim 18, most of the limitations of this claim have been noted in the rejection of claim 10 above. In addition, Ferrydiansyah disclose, wherein the natural language response is accessible by assistive technology (Ferrydiansyah: paragraph 0026: disclose the natural language can be spoken language and paragraph 0017: disclose mobile device, which is accessible assistive technology).

As per claim 19, most of the limitations of this claim have been noted in the rejection of claim 10 above. In addition, Ferrydiansyah disclose, wherein the predetermined search engine generates the set of search results by interrogating a curated knowledge base (Ferrydiansyah: paragraph 0026: disclose albums in a data source or data provider, which examiner equates to curated knowledge base).

As per claim 20, most of the limitations of this claim have been noted in the rejection of claim 10 above. In addition, Ferrydiansyah disclose, compress the set of plain text to generate a set of compressed plain text; and identify the relevant part from the set of plain text from the set of compressed plain text (Ferrydiansyah: Fig. 5 Element 504: disclose the response is in short ‘compressed’ statement rather than a detail format).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pub. US 20200410011 A1 disclose “VERTICAL PROCESSING OF NATURAL LANGUAGE SEARCHES”
US Pub. US 20190163758 A1 disclose “METHOD AND SERVER FOR PRESENTING A RECOMMENDED CONTENT ITEM TO A USER”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836.  The examiner can normally be reached on M-F. 8am - 4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAVAN MAMILLAPALLI/
Primary Examiner, Art Unit 2159